Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  March 5, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano,
                                                                                                                        Justices
  148667




  KIRK LABADIE,

                 Plaintiff,

  v                                                                   SC: 148667
                                                                      AGC: 0327-13
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of February 5, 2014, the Clerk of the Court is
  hereby directed to close this file.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 5, 2014
           jam
                                                                                 Clerk